Citation Nr: 1119322	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the issue on appeal.  


FINDING OF FACT

The Veteran is competent to report having experienced tinnitus since service, and evidence of record establishes that such statement is credible.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Given the Board's favorable disposition to grant the claim, the Board finds that no discussion of VCAA compliance is necessary at this time.


Analysis

The Veteran alleges that he currently suffers from tinnitus as a result of acoustic trauma sustained in service.  Specifically, he indicated that he was exposed to 81-millimeter mortars, 105-millimter howitzers, M16 rifle and M60 machine gun fire, and rocket-and-mortar attacks, and that this acoustic trauma caused a ringing in his ears that has been present ever since.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran's service personnel records reveal that his military occupational specialty (MOS) was Infantry Indirect Fire Crewman and that he was awarded a Combat Infantryman's Badge (CIB).  He is also service connected for multiple shell fragment wounds.  The Board therefore finds that it would have been consistent with the circumstances of the Veteran's service for the Veteran to have been exposed to noise in service and the provisions of U.S.C.A. § 1154(a)(b) are thus for application.   As such, the Board concedes that the Veteran was exposed to acoustic trauma in service.

However, a review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis related to tinnitus or any symptoms reasonably attributed thereto.  Although the Veteran indicated that he suffered from "ear, nose or throat trouble" on his March 1970 Report of Medical History at separation, he did not specify the nature of this trouble later in the report.  The Board finds it likely that the Veteran was referring to his nasal congestion and sore throat, for which he was treated in 1968.  Significantly, on his March 1970 Report of Medical Examination at separation, the Veteran's ears and auditory acuity were found to be within normal limits.  

Next, post-service evidence does not reflect documented complaints of tinnitus for many years after service discharge.  Specifically, a February 2005 VA treatment record indicated that the Veteran maintained that he experienced ringing in his ears since service, but that he especially noticed it now, especially in quiet environments.  This is the first recorded symptomatology related to tinnitus, coming approximately 35 years after discharge.  Therefore, the competent, objective evidence of record does not document continuity of tinnitus symptomatology since service.

The Board acknowledges, however, that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Here, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board again finds that the Veteran is competent to report that he has experienced tinnitus since exposure to combat-related noise in service.  The Board also finds the Veteran to be credible in this regard as such is consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a)(b) (West 2002).

In so findings, the Board is clearly aware of the multi-year gap between the Veteran's discharge from active duty service in March 1970 and initial reported symptoms related to tinnitus in approximately 2005, a 35-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Recognition is also given to the fact that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including posttraumatic stress disorder (PTSD), hypertension, coronary artery disease, low back pain, and arthritis, but that he never reported complaints related to tinnitus until 2005.  However, given the Veteran's MOS and the overall nature of his service, to include being service connected for shell fragment wounds, the Board affords great weight to his personal statements regarding continuity of symptomatology.  

Put another way, the Board finds that there is sufficient competent and credible evidence demonstrating that the Veteran has suffered from tinnitus since active service.   

Consideration has been given to the October and November 2006 VA examinations, which provided negative opinions.  At the October 2006 VA audiological examination, the VA audiologist noted that the Veteran worked in a mortar/weapons platoon in the infantry while in Vietnam, where he was exposed to weapons fire and explosions without ear plugs.   However, she also noted that the Veteran drove semi-trailer trucks in his civilian occupation for 33 years following his separation from service, and that he also occasionally hunted and used guns on the firing range as recreational pursuits.  She indicated that the Veteran's low-to-mid-frequency hearing loss in his right ear was not consistent with noise exposure.  However, rather curiously and quite inconsistently, after noting the significant history of civilian occupational noise exposure since service, the audiologist concluded that it was less likely than not that the tinnitus was a result of military noise exposure.  The Board simply does not understand how the examiner was able to determine that his tinnitus was the result of his post-service exposure to noise as a truck driver as opposed to his in-service noise exposure from 81-millimeter mortars, 105-millimter howitzers, M16 rifle and M60 machine gun fire.

Similarly, at the Veteran's November 2006 VA ear disease examination, the VA physician conceded that the Veteran was exposed to loud noise in the military in the form of mortar guns and frequent explosions.  However, the physician agreed with the audiologist that the Veteran's tinnitus was less likely than not a result of military noise exposure given the significant history of subsequent occupational noise exposure.  There was again no rationale provided to support this conclusion.

The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, as a result of the inconsistencies noted above and the lack of sufficient rationale, the Board assigns very limited probative value to the October and November 2006.  Thus, there is no competent evidence weighing against the Veteran's competent and credible assertion that his tinnitus is the result of his active service. 

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue). 


ORDER

Service connection for tinnitus is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


